Title: The American Commissioners to Schweighauser, 27 October 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, October 27, 1778: We have received yours of September 27 and approve your handling of the Thérèse and her cargo. We think you should sign the receipt to Mr. Williams, through the words United States, and omit what follows. He should discharge any demands against him and notify us, who stand behind him, without the additional complication of involving you. As to the Directeur des fermes, give him an account of the tobacco delivered him; do not change the price which is settled by contract but inform us of the going rate for tobacco at the time this was delivered. Messrs. Bondfield and Haywood have offered space for freighting; contract with them to ship the American goods held by you and Williams if you think their proposal reasonable.>